Citation Nr: 0947970	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1996 to October 
2000 and from November 2000 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
wherein the Veteran was granted service connection for PTSD 
with an evaluation of 30 percent, effective from the date of 
his claim.  In a January 2008 rating decision the RO 
increased the Veteran's evaluation to 50 percent, also 
effective from the date of his original.


FINDINGS OF FACT

The Veteran's PTSD is characterized by panic attacks once or 
twice a month, detachment, hypervigilance, exaggerated 
startle response, recurrent recollection of stressful events, 
and impaired impulse control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 
9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In January 2005 and September 2007 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 and January 
2008 rating decisions, January 2008 SOC, and June 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2007 letter which 
VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and an inability to establish and maintain effective 
relationships.

100 percent for total occupational and social 
impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Reviewing the evidence of record, the Veteran was examined in 
November 2004 at the G.P.C., a private facility.  He reported 
that he had worked as a correctional officer for 
approximately one year but had to resign because of an 
inability to deal with the inmates.  The Veteran had 
nightmares at least once per week and woke up at least two 
times per night, and he averaged six hours of sleep per 
night.  He had panic attacks two to three times per week 
lasting at least five minutes per attack, intrusive thoughts, 
an exaggerated startle response, and hypervigilance.  The 
Veteran remained socially isolated, had not socialized for 
the past four years, and his memory was moderately impaired.  
He heard cars drive up at his residence one to two times per 
month, heard noises in his house one to two times per month, 
and he saw shadows moving out of the corner of his eye many 
times per day.  These hallucinations occurred when no one or 
anything was there.  The Veteran felt depressed when he was 
not busy, had low energy, and little interest in things.  He 
angered easily, felt helpless and hopeless at times, was 
sometimes suicidal, and had difficulty concentrating and 
focusing his attention on any one thing.  E.W.H., M.D., the 
treating psychiatrist, felt that the Veteran was unable to 
sustain social and work relationships and that he was 
permanently and totally disabled and unemployable.  He 
diagnosed the Veteran with chronic PTSD and chronic major 
depression and he assigned the Veteran a GAF score of 40.

In June 2005 the Veteran had an examination arranged through 
VA QTC Services at which he reported nightmares for five 
years.  He was also noted to have major depression, and the 
symptoms, which occurred constantly, were isolation, a lack 
of interest and motivation, feeling tired, avoidance of 
stimuli associated with the in-service trauma, sense of a 
foreshortened future, and irritability.  He had taken 
Abilify, Wellbutrin, Klonopin, and Trazodone with no side 
effects, and the examiner felt that he would require 
continuous treatment.  It was noted that the Veteran had 
received psychotherapy for his mental condition as often as 
four times per year and that the response had been good.  He 
had not been admitted to a hospital or gone to an emergency 
room for psychiatric reasons.  The Veteran had not had any 
legal problems since leaving the military.  It was noted that 
in his jobs as a correctional officer and at the postal 
service his relationship with his supervisors was fair and 
his relationship with his coworkers was poor.  He described 
his relationship with his spouse as good, but not all of the 
time.  His relationship with his children was also good, and 
since he developed his mental condition there has been major 
changes in his daily activities such as no energy, isolation, 
and being easily irritated.  He did not drink alcohol or use 
illegal drugs.

The examiner noted that the Veteran was not a reliable 
historian and provided very short, incomplete answers.  
Orientation was within normal limits, appearance, hygiene, 
and behavior were appropriate, affect and mood were normal, 
communication was within normal limits, panic attacks were 
absent, and there was no history of delusions or 
hallucinations.  Obsessional rituals were absent, thought 
processes were appropriate, judgment was not impaired, 
abstract thinking was normal, and memory was impaired with 
mild deficiencies including forgetting names, directions, and 
recent events.  Suicidal and homicidal ideation were absent.  
The examiner diagnosed with Veteran with PTSD, mild to 
moderate, and mild to moderate major depression disorder, 
recurrent, mild, and assigned a 65 GAF score.

In February 2006 Dr. H wrote that he had re-examined the 
Veteran in September 2005.  The Veteran was having nightmares 
at least two time per week, waking in a panic and sweats 
lasting for at least five minutes, and he had flashbacks five 
to ten times per week.  He averaged six hours of sleep per 
night with medication.  He had intrusive thoughts, startled 
easily, and only socialized with his family.  His recent 
memory was moderately impaired, and anger, sadness, and fear 
came upon him without the knowledge of why this was happening 
half of the time.  Dr. H felt that this indicated that his 
prefrontal cortex was dysfunctional.  

The Veteran said he heard vehicles drive up at his residence 
two to five times per week, and heard noises in his house two 
to five times per week.  He also saw shadows moving out of 
the corners of his eyes many times per day, and all of these 
hallucinations occurred when he was alone.  He felt depressed 
half of the time, with no energy and little interest, he 
angered and agitated easily, and he felt helpless at times.  
Dr. H opined that because of service-connected PTSD the 
Veteran was moderately compromised in his ability to sustain 
social relationships and mildly compromised in his ability to 
sustain work relationships.  The diagnosis was chronic PTSD 
and chronic major depression, with a GAF score of 45.  He was 
to continue taking Trazodone and Wellbutrin and increase his 
dosages of Klonopin and Abilify.

June 2006 treatment notes from Dr. H's practice indicate that 
the Veteran was having five to six panic attacks per month.  
The panic attacks lasted for two to five minutes.  He had two 
nightmares per week, flashbacks two to three times per week, 
and night sweats four times per week.  The Veteran had anger 
and fear out of the blue 25 percent of the time, feelings of 
helplessness 40 percent of the time, sadness out of the blue, 
depression, a decreased energy level, anger, and feelings of 
hopelessness 50 percent of the time, agitation, worry, racing 
thoughts, jumping thoughts 75 percent of the time, and crying 
spells 80 percent of the time.  He had hallucinations of 
hearing his name, footsteps and noises in his house, shadows 
moving, and seeing animals two to five times per week, and he 
did not have hallucinations of cars driving up.

The Veteran had another VA examination in April 2008 at which 
he reported having had three fights with inmates during his 
11 months as a prison guard.  He had felt as though the 
prisoners were trying his "manhood."  The Veteran had been 
working for the Postal Service as a letter carrier since May 
2005.  He rarely spoke to his co-workers and mainly stayed to 
himself.  He had not had any disciplinary problems in his job 
at the Post Office.  He described his relationship with his 
wife as good, and he had sons who were five and ten years 
old.  He said that he struggled in his relationship with his 
older son, as the latter felt that he was too hard on him.  
He said he spoke to his father on the telephone two or three 
times per week, and he had not had any close friends since 
his military service.  He said that when he lost his temper 
he sometimes cursed but usually tried to walk away from such 
situations if he was with his wife.  The Veteran owned 
weapons but they were safely put away, and he said he drank 
one to two bears a week, usually at home.  

Current psychiatric symptoms included depressive symptoms at 
least once or twice a month ,and a lack of happiness or joy 
from day to day.  He was irritable 75 percent of the time and 
had problems with concentration, with his short term memory 
generally being worse.  He had not had recent suicidal 
thoughts, and he had panic attacks, characterized by 
shortness of breath and heart palpations that last for five 
to ten minutes, once or twice a month at work, in large 
crowds, or uncomfortable situations.  He felt most 
uncomfortable when people were congregating or when people 
were standing behind him.  In addition, he avoided war 
movies, did not watch news because it reminded him of his 
experience as a Marine, and daily recollections of men who 
were close to him who died.  The Veteran avoided 
conversations about his military experiences, did not have 
any hobbies, and was not part of any groups or organizations.

The examiner observed that the Veteran's grooming and hygiene 
were good, there were no abnormalities in gait or physical 
activity, and he maintained appropriate eye contact and was 
cooperative during the evaluation procedure.  His speech was 
normal in pace and volume, and flat in tone.  His thought 
processes were intact and goal directed and his statements 
were organized.  He was oriented to person, place and time 
and his memory was intact.  The examiner diagnosed the 
Veteran with PTSD, chronic and depressive disorder, NOS and 
assigned him a GAF score of 55.  The Veteran's psychiatric 
symptoms were characterized as moderate.

Reviewing the record, the Board finds that the Veteran's PTSD 
is manifested by the following symptoms in the criteria for a 
50 percent evaluation: impairment of short and long-term 
memory, impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

In finding that the Veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidence does not show obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance or hygiene, 
and an inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

The treatment notes and VA examinations discussed above do 
not show obsessional rituals that interfere with routine 
activities.  The June 2005 examiner opined that the Veteran's 
communication was normal and the April 2008 examiner felt 
that his speech was normal in pace and volume and flat in 
tone.  Although the treatment and examination notes show that 
the Veteran has suffered from panic attacks and depression, 
it has not been near-continuous or affected his ability to 
function independently, appropriately or effectively.  In 
November 2004 he reported having panic attacks two to three 
times per week, and June 2006 treatment notes indicate that 
they occurred five or six times per month.  At the June 2005 
examination he was noted to have major depression that 
occurred constantly but the examiner did not find that it 
affected the ability to function independently, appropriately 
and effectively.  The symptoms were isolation, a lack of 
interest and motivation, feeling tired, avoidance of stimuli 
associated with the in-service trauma, sense of a 
foreshortened future, and irritability.  June 2006 treatment 
notes indicate that the Veteran had depression 50 percent of 
the time.

The record indicates that the Veteran had impaired impulse 
control in his work as a prison guard, as he had three fights 
with inmates in 11 months.  However, the Veteran seemed to 
feel that he had been provoked, based on his reporting in 
April 2008 that his "manhood" was being questioned.  
Furthermore, the Veteran had not had any disciplinary 
problems at the job he had held at the Post Office for three 
years.  He cursed when he lost his temper, but walked away 
from such situations when he was with his wife.  Therefore, 
he has not exhibited impaired impulse control, such as 
unprovoked irritability with periods of violence, as 
contemplated for a 70 percent evaluation.  See 38 C.F.R. 
§ 4.130, DC 9411.

The record does not indicate that the Veteran has suffered 
from spatial disorientation or neglect of personal appearance 
or hygiene.  The June 2005 examiner noted that his hygiene 
and behavior were appropriate, and the April 2008 examiner 
felt that his grooming and hygiene were good.  The treatment 
and examination notes show that the Veteran has had an 
inability to maintain effective relationships with friends 
and co-workers.  However, he has been able to maintain 
relationships with his wife, children and father, although he 
reported in April 2008 that he struggled in his relationship 
with his older son.  Given this, and the absence of most 
other symptoms associated with a higher evaluation at any 
time during the rating period on appeal, assignment of a 70 
percent rating is not warranted on this basis.  Indeed, the 
overall disability picture  more closely approximates the 50 
percent evaluation.  See 38 C.F.R. § 4.130, DC 9411.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's 
GAF scores.  In the present case, the record reveals GAF 
scores as low as 40 from Dr. H.  Again, GAF scores ranging 
from 41 to 50 denote serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41 to 50, a higher rating is not 
justified on this basis because the objective evidence does 
not show that the Veteran has the symptomatology associated 
with a 70 percent evaluation.  Furthermore, Dr. H wrote in 
November 2004 that he considered the Veteran permanently and 
totally disabled and unemployable.  However, the Veteran has 
been able to work with the postal service since 2005.  The 
Board also notes that the June 2005 and April 2008 examiners 
assigned GAF scores of 65 and 55, respectively.

In summary, based upon these facts as supported by the weight 
of the entire record for the entire rating period in issue, 
the Veteran's PTSD more nearly approximates the rating 
criteria for a 50 percent evaluation than it does a 70 
percent evaluation, the next higher, under DC 9411.  The 
Board has duly considered staged ratings, pursuant to 
Fenderson, supra, but finds the 50 percent rating assigned 
appropriate for the entire rating period.
        
Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


